Citation Nr: 0935758	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-35 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbosacral spine.

2.  Entitlement to service connection for bilateral sciatic 
nerve damage.

3.  Entitlement to an increased disability rating for right 
ankle disability, currently rated as 10 percent disabling.

4.  Entitlement to disability ratings for right knee 
disability higher than 10 percent from March 6, 2002, to 
September 3, 2003, and 30 percent from October 1, 2004.

5.  Entitlement to extension of a temporary total disability 
rating of right knee disability for convalescence beyond 
September 30, 2004.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
August 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Oakland, California 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an August 2005 rating decision, 
the RO denied service connection for a low back disability, 
described as lumbosacral strain with degenerative changes.  
In an October 2005 rating, the RO granted service connection 
for lumbosacral strain, and denied service connection for 
degenerative changes of the lumbosacral spine.  In a December 
2006 rating, the RO denied service connection for bilateral 
sciatic nerve damage.

In a September 2003 rating, the RO denied an increase to a 
compensable disability rating for right ankle disability.  In 
a November 2003 rating, the RO increased the rating for right 
ankle disability from 0 percent to 10 percent.  The Veteran 
continued his appeal of the rating for that disability, 
seeking a rating higher than 10 percent.  In November 2007, 
the Veteran withdrew his appeal regarding the rating for 
right ankle disability.

Also in the September 2003 rating, the RO increased the 
rating for right knee disability from 0 percent to 10 
percent.  The Veteran appealed for a rating higher than 10 
percent.  In a February 2004 rating, the RO continued a 10 
percent rating for right knee disability.  In the October 
2005 rating decision, the RO increased the rating for right 
knee disability to 30 percent.

In the November 2003 rating, the RO granted a temporary total 
rating for convalescence following September 2003 surgery on 
the Veteran's right knee.  In March 2004, the Veteran had a 
second surgery on his right knee.  In the October 2005 
rating, the RO made the temporary total rating for 
convalescence effective from September 2003 through September 
2005.  The Veteran appealed for the temporary total rating to 
remain in effect for longer following the March 2004 surgery.

The record includes an August 2007 VA examination report that 
notes that the Veteran stopped working in September 2003 
because of his disabilities.  That raises the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
This claim has not been appealed to the Board, or for that 
matter adjudicated by the RO in the first instance.  38 
C.F.R. § 20.200 (2008); see Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  Consequently, the claim is 
REFERRED to the RO for appropriate development and 
consideration. 

The issues of service connection for degenerative changes of 
the lumbosacral spine and for bilateral sciatic nerve damage, 
of higher ratings for right knee disability, and of extension 
of the temporary total rating, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2007, prior to the promulgation of a decision in 
the appeal for an increased rating for right ankle 
disability, the Veteran wrote that he was withdrawing that 
appeal.


CONCLUSION OF LAW

The Veteran's communication meets the criteria for withdrawal 
of a substantive appeal by the appellant.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2003 rating, the RO denied an increase to a 
compensable disability rating for right ankle disability.  In 
a November 2003 rating, the RO increased the rating for right 
ankle disability to 10 percent.  The Veteran continued his 
appeal of the rating for that disability, seeking a rating 
higher than 10 percent.  The Veteran submitted a substantive 
appeal in November 2005.

In a November 2007 statement, the Veteran wrote that he was 
withdrawing his appeal regarding the rating for right ankle 
disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

The Veteran's November 2007 statement satisfies the 
requirements for withdrawing the appeal as to the rating for 
right ankle disability.  Thus, there is no remaining 
allegation of fact or error for appellate consideration, and 
that appeal is withdrawn.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.  
As the appeal of the rating for right ankle disability is 
dismissed, it is not necessary to discuss VA's duties to 
notify and assist the Veteran with respect to that claim.


ORDER

The appeal for an increased rating for right ankle disability 
is dismissed.


REMAND

In October 2004, the Veteran sought service connection for 
back problems.  He contended that he had back problems 
secondary to his service-connected right knee disability.  
The RO granted service connection for disability of the 
Veteran's low back, described as lumbosacral strain.  The RO 
denied, and the Veteran has initiated appeals for, service 
connection for other low back disabilities, described as 
degenerative changes of the lumbosacral spine and bilateral 
sciatic nerve damage.  Additional action and evidence is 
needed with respect to those appeals.

In an August 2005 rating decision, the RO denied service 
connection for a low back disability, described as 
lumbosacral strain with degenerative changes.  In an October 
2005 rating, the RO granted service connection for 
lumbosacral strain, and denied service connection for 
degenerative changes of the lumbosacral spine.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The Veteran has a service-connected right knee disability 
incurred through injury during service.  He reports that he 
has favored his right leg since the injury in service.  The 
Veteran had right knee surgeries in 2003 and 2004.  Recent 
medical records contain practitioners' observations that the 
Veteran walks with a limp favoring his right leg.  Medical 
records show reports of low back pain, and include x-ray and 
MRI evidence of degenerative changes of the Veteran's 
lumbosacral spine.  The Veteran also reports that instability 
of his disabled right knee has sometimes caused him to fall.  
He asserts that those falls could have contributed to the 
degenerative changes and other problems affecting his low 
back.

In 2004, the Veteran's treating private orthopedist provided 
the opinion that the Veteran's back pain was a consequence of 
his right knee injury and disability.  A VA nurse 
practitioner who examined the Veteran in 2005 and 2007 
provided the opinion that it was less likely than not that 
degenerative changes in the Veteran's lumbosacral spine were 
related to the Veteran's right knee disability.  In order to 
reconcile these conflicting opinions, the Veteran should 
receive a new examination, from a VA orthopedist.  The 
examination should include review of the claims file and an 
opinion as to whether it is at least as likely as not that 
degenerative changes in the Veteran's lumbosacral spine are 
proximately due to or the result of his service-connected 
right knee disability.  38 C.F.R. § 3.159(c)(4).  

In November 2005, the Veteran sought service connection for 
bilateral sciatic nerve damage.  In a December 2006 rating, 
the RO denied service connection for bilateral sciatic nerve 
damage.  In a November 2007 statement, the Veteran included 
an NOD with the denial of service connection for bilateral 
sciatic nerve damage.  When a claimant files an NOD within 
one year after a rating decision is issued, the agency of 
original jurisdiction (in this case, the RO), must prepare 
and send to the claimant an SOC.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26.  The RO has not sent the Veteran an SOC 
addressing his appeal for service connection for bilateral 
sciatic nerve damage.  When a claimant submits an NOD, and 
the RO does not issue an SOC, the Board should remand the 
issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  The Board therefore 
remands the bilateral sciatic nerve damage issue to the RO to 
issue an SOC.  If the Veteran perfects an appeal to that 
issue by submitted a timely substantive appeal, the RO should 
review the issue and consider whether the development of 
additional evidence with respect to that issue is warranted.

The schedular ratings that the RO has assigned for the 
Veteran's service-connected right knee disability have been 
interspersed with temporary total ratings for convalescence 
following surgeries in 2003 and 2004.  The Veteran submitted 
NODs to appeal for higher schedular ratings.  The RO has not 
sent the Veteran an SOC addressing his October 2003 NOD 
seeking a regular rating higher than 10 percent.  The RO also 
has not sent the Veteran an SOC addressing his June 2004 NOD 
as to a continued 10 percent rating.  In accordance with 
Manlincon, supra at 240-41, the Board remands the issue for 
the RO to issue an SOC with respect to the appeals for 
regular ratings for right knee disability higher than 10 
percent from March 6, 2002, to September 3, 2003.  The 
Veteran has an open appeal regarding the rating of his right 
knee disability; and the 30 percent rating that the RO 
assigned effective October 1, 2004, is not the maximum rating 
for a knee disability under the VA rating schedule.  The 
Veteran's appeal therefore includes appeal of the 30 percent 
rating; and the SOC should also address appeal of that 
rating.

The Veteran underwent right knee surgeries in September 2003 
and March 2004.  The RO awarded temporary total ratings for 
convalescence following the two surgeries.  The Veteran 
appealed for longer periods of temporary total rating.  
The RO adjusted and increased the periods.  The current 
status is that a temporary total rating was in effect from 
September 4, 2003, through September 30, 2004.  The Veteran 
has appealed for extension of the temporary total rating 
beyond September 30, 2004.

VA regulations provide for the assignment of a temporary 
total (100 percent) disability rating for one, two, or three 
months after hospital discharge if treatment of service-
connected disability resulted in surgery necessitating at 
least one month of convalescence, surgery with severe 
postoperative residuals, or immobilization of one major joint 
or more.  38 C.F.R. § 4.30.  A temporary total rating may be 
extended one, two, or three months beyond the initial three 
months.  38 C.F.R. § 4.30(b)(1).  A temporary total rating 
may be further extended one to six months beyond the initial 
six months, upon approval of the Veterans Service Center 
Manager.  38 C.F.R. § 4.30(b)(2).

The Veteran had ongoing and worsening right knee disability 
after the March 2004 surgery.  The Veteran did not return to 
work after that surgery.  There is medical evidence and other 
evidence that increasing right knee disability was 
instrumental in making the Veteran unable to return to work.  
The temporary total rating was in effect for six months 
following his March 2004 surgery.  Further extension requires 
the approval of the Veterans Service Center Manager.  The 
Board remands the issue for the Veterans Service Center 
Manager to review the case and determine whether further 
extension of the temporary total rating is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to address the 
likely etiology of current degenerative 
changes of the Veteran's lumbosacral 
spine.  The examiner must be provided with 
the Veteran's claims file for review.  
After examining the Veteran and reviewing 
the claims file, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that degenerative 
changes in the Veteran's lumbosacral spine 
are proximately due to or the result of 
the Veteran's service-connected right knee 
disability.  The examiner should explain 
the rationale for his or her opinions.

2.  Issue a statement of the case 
regarding the issue of service connection 
for bilateral sciatic nerve damage.  The 
veteran and his representative must be 
advised of the time limit within which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.
 
3.  Issue a statement of the case 
regarding the issue of ratings for right 
knee disability.  The statement of the 
case should address the appeal for a 
rating higher than 10 percent from March 
6, 2002, to September 3, 2003, and a 
rating higher than 30 percent from October 
1, 2004.

4.  Provide the Veterans Service Center 
Manager with the Veteran's claims file for 
review.  After reviewing the claims file, 
the Veterans Service Center Manager should 
determine whether the temporary total 
rating for convalescence following the 
Veteran's March 2004 right knee surgery 
should be extended beyond September 30, 
2004.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


